[PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                     FILED
                             ________________________          U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                                                    December 7, 2011
                                    No. 10-11442
                                                                      JOHN LEY
                              ________________________                  CLERK

                       D.C. Docket No. 6:06-cv-012171-MSS-GJK



JAMES GUZMAN,

llllllllllllllllll                                          lPetitioner-Appellee,

                                         versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

 lllllllllllllllll                                          Respondents-Appellants.


                             ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                  (December 7, 2011)

Before TJOFLAT, MARCUS, and MARTIN, Circuit Judges.

MARTIN, Circuit Judge:
       We previously issued an opinion in this case.  Guzman v. Sec'y, Dep't of

Corr., ‐‐‐F.3d‐‐‐, 2011 WL 5083235 (11th Cir. Oct. 27, 2011) (No. 10‐11442). 

The panel has decided to vacate that opinion and substitute this one.  The new

opinion deletes three paragraphs but otherwise remains identical to the first.

       In this death penalty case, Respondents-Appellees appeal the District

Court’s Order granting Petitioner Guzman a new trial based upon Brady1 and

Giglio2 errors involving the State’s payment of $500 in reward money to Martha

Cronin, the state’s key witness.3 As to the Giglio violation, Guzman argues that

Cronin and the lead detective in this case, Allison Sylvester, both testified falsely

at trial that Cronin received no benefit for her testimony against Guzman, other

than being taken to a motel rather than to jail after she was arrested on unrelated

charges. With respect to the Brady violation, Guzman contends that the State

failed to disclose that Cronin was paid a $500 reward for her testimony. However,

since we ultimately hold that the writ should issue based on Guzman’s Giglio




       1
           Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97 (1963).
       2
           Giglio v. United States, 405 U.S. 150, 154–55, 92 S. Ct. 763, 766 (1972).
       3
        Although Guzman raised a number of different habeas claims in the District Court
which were denied, he did not cross appeal.

                                                 2
claim, thereby vacating his conviction, we need not decide his Brady claim. See

Cooper v. Sec’y, Dep’t of Corr., 646 F.3d 1328, 1331 n.1 (11th Cir. 2011).

      Because the Florida Supreme Court adjudicated and rejected Guzman’s

Giglio claim on the merits, we must determine whether the District Court, in

granting Guzman habeas relief, violated the Anti-Terrorism and Effective Death

Penalty Act’s (AEDPA) deferential standards of review. More specifically, this

appeal requires us to decide whether the state court’s decision:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or (2) resulted in
      a decision that was based on an unreasonable determination of the facts
      in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1). Because we hold that Guzman demonstrated an

unreasonable application by the state court of the Giglio standard, we affirm the

District Court’s Order granting habeas relief.

      As a preliminary matter, we observe that in this case, there are no issues of

procedural bar, exhaustion, statute of limitations, or non-retroactivity often

encountered in habeas cases. Neither are the facts themselves in dispute. Our

limited role here is to apply the “materiality” standard of Giglio, which is a

question of law not entitled a presumption of correctness under 28 U.S.C. §




                                          3
2254(e). Moon v. Head, 285 F.3d 1301, 1310–11 (11th Cir. 2002). We now turn

to the facts underlying Guzman’s Giglio claim.

                       I. FACTS AND PROCEDURAL HISTORY

       On December 13, 1991, Guzman was arrested for the murder of David

Colvin. Guzman’s second trial began on December 2, 1996, and, in this trial,

Guzman waived his right to a jury in both the guilt and penalty phases of the trial.4

After a bench trial before the Honorable William C. Johnson, Circuit Judge,

Guzman was found guilty of first degree murder and armed robbery with a deadly

weapon.5 The trial court sentenced Guzman to death as to the murder count and to

life imprisonment on the armed robbery count, with the sentences to run

consecutively.6

       4
           Guzman was originally indicted on January 7, 1992, and, on September 25, 1992, a
jury found Guzman guilty of robbery with a deadly weapon and first degree murder. Guzman
was adjudicated guilty on both counts and sentenced to death on the murder conviction and to
life imprisonment on the robbery conviction. The Florida Supreme Court subsequently reversed
Guzman’s convictions and death sentence and remanded for a new trial, holding that Guzman’s
right to a fair trial was violated because his public defender had a conflict of interest. See
Guzman v. State, 644 So. 2d 996, 999 (Fla. 1994) (Guzman I).
       5
           Judge Johnson also presided over the postconviction evidentiary hearing and issued the
trial court orders denying Guzman relief.
       6
           The Court stated:

       In its sentencing order, the trial court found the following five aggravating
       circumstances: (1) Guzman was previously convicted of a felony involving the use
       of violence; (2) the murder was committed in the course of a robbery; (3) the murder
       was committed for the purpose of avoiding arrest; (4) the murder was committed in
       a cold, calculated, and premeditated manner (CCP); and (5) the murder was

                                                4
       As described by the Florida Supreme Court, the State presented the

following evidence implicating Guzman as Colvin’s murderer:

              Approximately one week prior to the murder, Guzman and Martha
       Cronin, a prostitute and crack cocaine addict, began living together at the
       Imperial Motor Lodge. Colvin also resided at the motel, and Guzman
       and Colvin became acquainted. On the morning of August 10, Colvin
       and Guzman left the hotel in Colvin’s car. Guzman and Colvin first
       proceeded to a tavern and drank beer, then the men went to the
       International House of Pancakes and ate breakfast. Guzman testified that
       he and Colvin returned to the motel at approximately 12 noon. Guzman
       stated that he gave Colvin’s car and room keys back to Colvin and
       returned to his room. Guzman testified that at approximately 3 p.m.
       Curtis Wallace gave him a diamond ring that he could sell or trade for
       drugs.7 Guzman admitted that he gave the ring to Leroy Gadson in
       exchange for drugs and money.8 However, Guzman denied any
       involvement in Colvin’s robbery and murder.

              Cronin’s trial testimony contradicted Guzman’s. Cronin testified
       that Guzman told her prior to the murder that Colvin would be easy to
       rob because he was always drunk and usually had money. Cronin stated
       that Guzman told her in another conversation that if he ever robbed
       anybody, he “would have to kill them” because “a dead witness can’t
       talk.” Cronin testified that Guzman was holding his survival knife at the
       time this statement was made. Cronin claimed that, on the morning of


       especially heinous, atrocious, or cruel (HAC).

Guzman II, 721 So. 2d at 1158. The trial court found no statutory mitigating circumstances, and,
as nonstatutory mitigation, the trial court found that Guzman’s alcohol and drug dependency was
established but that it was entitled to little weight. Id.
       7
        While Guzman admitted that he possessed and sold Colvin’s ring, the record
demonstrates he testified he got it from Cronin, not Wallace.
       8
         The State produced testimony at Guzman’s trial that he sold a ring belonging to Colvin
to Gadson on August 10, 1991. Gadson testified that he was contacted by Guzman at
approximately 4:00 or 5:00 p.m. on August 10, 1991.

                                               5
       August 10, Guzman told her that he was going to drive Colvin to the
       bank. Cronin stated that Guzman returned to their room that morning and
       showed her Colvin’s car keys and room keys. Cronin testified that at
       approximately 3 p.m. Guzman appeared at their room with a garbage bag
       that contained rags. Cronin said that Guzman looked upset, and that she
       asked him what was wrong. Cronin testified that Guzman responded, “I
       did it,” and confessed to murdering Colvin. Cronin stated that Guzman
       told her that Colvin awakened while he was taking money from Colvin’s
       room. Cronin testified that Guzman said that he hit Colvin in the head
       and then stabbed him with the samurai sword. Cronin stated that
       Guzman showed her a diamond ring and money that he had taken from
       Colvin.9 Cronin also stated that Guzman said he committed the murder
       for her.

               Upon questioning by the police shortly after the discovery of
       Colvin’s body, Guzman and Cronin both claimed to know nothing about
       the murder. In the latter part of November 1991, Cronin informed the
       police that Guzman had confessed to her that he killed Colvin. Cronin
       testified that Guzman had instructed her to tell the police that she knew
       nothing about the murder. Cronin also testified that she did not come
       forward earlier because Guzman threatened to harm her if she revealed
       what she knew about the crime. Guzman admitted that he told Cronin
       prior to his first trial to “do the right thing girl-it’s a small world.” Paul
       Rogers and Guzman became friends while sharing a jail cell in the
       Spring of 1992. Rogers testified that Guzman confessed to him that he

       9
           Apart from Cronin’s testimony, there was also evidence that Guzman possessed
Colvin’s ring and traded it for drugs and money after Colvin was killed. But there were only two
different factual versions of how Guzman came into possession of the ring on August 10, 1991,
both of which were presented at Guzman’s trial: one from Cronin and one from Guzman. Cronin
testified that Guzman showed her the ring when he came back to their motel room and confessed
to killing Colvin. In contradiction, Guzman testified that Cronin turned a trick inside their motel
room while he waited outside. After Cronin was finished, Guzman came into the room and
Cronin gave him $50 and then told Guzman she was going to see Curtis Wallace and buy some
drugs. Id. When Cronin returned, she had a ring in her hand and Wallace was with her.
According to Guzman’s testimony, Cronin told Guzman that Wallace wanted to trade the ring for
crack cocaine. Guzman testified that he believed that the ring belonged to Wallace and admits
that he, Guzman, sold the ring to Leroy Gadson for $250 and a quantity of cocaine, which he
shared with Wallace and Cronin.

                                                6
      robbed and killed Colvin. Rogers said that Guzman told him that he used
      Colvin’s key to enter his room after the men returned from drinking, and
      that Colvin awakened while Guzman was robbing him. Rogers further
      testified that Guzman stated that, after Colvin sat up in the bed, Guzman
      struck Colvin ten or eleven times with the sword. Rogers stated that
      Guzman said he cleaned the sword and put “everything” in a garbage bag
      which he disposed of in a dumpster. Rogers also stated that Guzman
      admitted that he took Colvin’s ring and some money and traded the ring
      for drugs. Guzman allegedly told Rogers that he robbed and killed
      Colvin so Cronin would not have to earn money as a prostitute. Rogers
      said that Guzman threatened to kill him and his family if he informed the
      police about his knowledge of the murder.

Guzman II, 721 So. 2d at 1157–58. On direct appeal, the Florida Supreme Court

affirmed Guzman’s convictions and sentences, although it held that the evidence

did not support the cold, calculated, and premeditated aggravating circumstance.

Id. at 1156. The United States Supreme Court denied certiorari. Guzman v.

Florida, 526 U.S. 1102, 119 S. Ct. 1583 (1999).

      After his direct appeal became final, Guzman filed a timely motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, which

he later amended to include a Brady and Giglio claim involving the false

testimony of Cronin and the withholding of evidence from the defense concerning

a $500 reward paid to Cronin. The state trial court granted Guzman an evidentiary

hearing as to his Brady and Giglio claim, as well as a few others, and denied his

remaining claims. In support of his various claims, Guzman presented the



                                         7
testimony of eight witnesses and introduced several exhibits during the state

evidentiary hearing. Martha Cronin did not testify at the evidentiary hearing.

      Based upon the facts adduced at trial and the state evidentiary hearing, the

District Court summarized the following facts significant to Guzman’s Brady and

Giglio claim:

             At trial, Detective [Allison] Sylvester testified that she questioned
      Ms. Cronin on August 12, 1991, and that Ms. Cronin failed to offer any
      information pertaining to the case. On September 24, 1991, Ms. Cronin
      was questioned by Detective Sylvester and, again, she denied any
      information about the homicide. [FN5] . . . Ms. Cronin provided a
      statement late on November 23, 1991, and into November 24, 1991, near
      midnight implicating Petitioner as the perpetrator of the homicide. Ms.
      Cronin had an active warrant for her arrest on November 24, 1991, due
      to an outstanding warrant for violation of probation. Ms. Cronin was
      seeking a “deal,” but the assistant state attorney handling the case
      instructed Detective Sylvester to arrest. Detective Sylvester rejected this
      directive and did not arrest Ms. Cronin. Instead, Ms. Cronin was taken
      to a hotel and provided with food, which was paid for by the Daytona
      Beach Police Department, in order to keep “an eye on her while [they]
      finished [up] following up . . . information.” However, Ms. Cronin left
      the hotel on November 24, 1991, without permission, and law
      enforcement lost contact with her. Ms. Cronin engaged in prostitution
      and used crack cocaine after she left the hotel.

            FN5. Ms. Cronin confirmed in her trial testimony that she
            told law enforcement on August 12, 1991, and on
            September 24, 1991, that she knew nothing about the
            homicide.

             Detective Sylvester then arrested Ms. Cronin on November 27,
      1991, for outstanding warrants for violation of probation. When Ms.
      Cronin was arrested on November 27, 1991, Detective Sylvester was
      afraid that Ms. Cronin would flee, and Detective Sylvester admitted that

                                           8
      Ms. Cronin was arrested because she was the prime witness and was
      needed for the case. Ms. Cronin was, nevertheless, released from jail on
      December 5, 1991.Petitioner was arrested on December 13, 1991.

            Ms. Cronin testified before the grand jury against Petitioner on
      January 11, 1992. At the trial, Detective Sylvester denied that she, law
      enforcement, or the State Attorney’s office had offered [Ms. Cronin] any
      deals in exchange for her testimony. Ms. Cronin also denied ever
      receiving a deal from law enforcement, although she acknowledged
      being placed in a hotel room for protection.

             At the Rule 3.850 evidentiary hearing, however, after defense
      investigation had revealed a payment had been made to Ms. Cronin,
      Detective Sylvester conceded that, on January 3, 1992, just eight days
      before Ms. Cronin testified before the grand jury she delivered a money
      order to the Volusia County Jail in the sum of $500 made payable to Ms.
      Cronin. The money was placed in Ms. Cronin’s prison account where
      she was incarcerated and was provided to her because she had provided
      information leading to the arrest of Petitioner. Detective Sylvester denied
      that Ms. Cronin was paid for her testimony. Detective Sylvester could
      not recall when the reward money had first been offered to Ms. Cronin.
      However, the reward was originally offered on August 16, 1991, for
      information “about a man stabbed to death in his motel room.” The
      reward offer was published in the Daytona Beach News-Journal and the
      Orlando Sentinel. Detective Sylvester recalled that Ms. Cronin’s mother
      contacted her on January 2, 1992, “asking if it were possible for
      [Detective Sylvester] to obtain the reward money to get it to [Ms.
      Cronin] in case she got out when she went to court that day.” Detective
      Sylvester testified that she had not disclosed to the prosecuting attorney
      the $500 reward paid to Ms. Cronin. The prosecutor denied any
      knowledge of the $500 reward.

Guzman v. Sec’y, Dep’t Corrs., 698 F. Supp. 2d 1317, 1322–23 (M.D. Fla. 2010)

(citations omitted).



                                          9
      After the state court evidentiary hearing, the trial court denied all of

Guzman’s remaining claims, including his Giglio claim in a written Order on

March 4, 2002. In rejecting Guzman’s Brady and Giglio claims, the state trial

court used the same materiality standard for both claims, stating:

              This Court finds that these allegations do not satisfy the tests for
      a sufficient Brady, Giglio, or ineffective assistance of counsel claim.
      Trial counsel extensively cross-examined Cronin, for over 88 pages of
      trial transcripts . . . . Thus, this Court was aware of the fact that Cronin
      had made an agreement with the State to testify against Defendant.
      Further, there was other evidence of Defendant’s guilt apart from
      Cronin’s testimony.

             Therefore, this Court finds that there is not a reasonable
      probability that had the information regarding the $500.00 reward paid
      to Cronin been disclosed to Defendant, the result of the proceeding
      would have been different. Further, this Court finds that this statement
      regarding the $500.00 reward being paid to Cronin is immaterial because
      there is not a reasonable probability that the false evidence would put the
      whole case in such a different light as to undermine the confidence in the
      verdict.

      Guzman appealed to the Florida Supreme Court and separately filed a state

petition for writ of habeas corpus. The Florida Supreme Court remanded

Guzman’s Giglio claim to the trial court because that court’s “resolution of the

Giglio claim [did] not sufficiently reflect the standard appropriate to a Giglio

claim” inasmuch as the trial court’s order failed to adequately distinguish between

the Brady standard and the Giglio standard in considering and deciding the Giglio

claim. Guzman v. State, 868 So. 2d 498, 507 (Fla. 2003) (Guzman III). The

                                          10
Florida Supreme Court denied the remaining claims in both the appeal and the

petition for writ of habeas corpus, including Guzman’s Brady claim. Id. at 508–11.

With respect to the Brady claim, the court identified the federal Brady standard and

held that the $500 was favorable evidence as impeachment against Cronin. Id. at

508. The court also determined that the evidence was suppressed, noting Guzman

had filed a “specific discovery demand requesting from the State all agreements or

any consideration given to a State witness, and the State’s written response stated

that Cronin received no ‘agreements, assurances of nonprosecution or leniency,

offers, benefits or understandings.’”10 Id. But the state court denied relief because




       10
            On June 25, 1996, several months before trial, Guzman’s counsel filed a motion for
disclosure of impeachment evidence. In that motion, Guzman specifically requested disclosure
of the following:

              1. The substance of any and all statements, agreements, offers or discussions
       had with any of the State’s witnesses or a suggestion of . . . compensation . . . or any
       other offer to benefit accruing to said individual whatsoever in exchange for their
       cooperation, assistance of testimony of testimony in the trial herein.

               2. Any and all consideration or promises of consideration given to or made
       on behalf of government witnesses. By ‘consideration,’ [Guzman] refers to
       absolutely anything of value or use . . . and anything else which could arguably
       create an interest or bias in the witness i[n] favor of the State or against the defense
       or act as an inducement to testify or to color testimony.

On December 2, 1996, the first day of Guzman’s retrial, the state filed a Statement of Particulars
re: State Witnesses, which stated, in relevant part: “[t]hat Martha Cronin has been subpoenaed as
a witness for trial in this cause and, as such, has use immunity for her testimony. There are no
further agreements, assurances of non-prosecution or leniency, offers, benefits, or
understandings between the State of Florida and Martha Cronin.”

                                                 11
it determined that although the State suppressed favorable impeachment evidence,

the withheld evidence was not material. Id. at 508–09.

      On remand, the trial court once again denied Guzman relief on his Giglio

claim in a written order finding that the evidence was immaterial under Giglio “due

to the ample impeachment and corroboration of Cronin’s testimony, and the

independent evidence of [Guzman’s] guilt.” The trial court also determined that

the false evidence was harmless beyond a reasonable doubt. In support, the trial

court explained:

             The Court determines that in light of the significant impeachment
      evidence presented at trial and the other evidence of Guzman’s guilt, the
      evidence of the State’s $500.00 reward to Martha Cronin would have
      been merely cumulative and immaterial. The record herein contains
      other evidence of Guzman’s guilt apart from Cronin’s testimony.

            Dr. Terrance Steiner, then interim medical examiner for Volusia
      County, testified at trial that Colvin’s sword recovered from the room
      could have inflicted some of the wounds to Colvin’s body, and that
      Guzman’s survival knife could have inflicted other wounds to Colvin’s
      body.

             Paul Rogers, the jailhouse witness who shared a jail cell with
      Guzman, corroborated Cronin’s testimony. Paul Rogers testified that
      Guzman confessed to him that he robbed and killed Colvin. The record
      reflects that it is undisputed that Guzman possessed Colvin’s ring and
      traded it for drugs and cash.

            Guzrnan’s trial counsel presented significant impeachment
      evidence against Cronin during cross-examination. Specifically, Cronin
      was impeached on: her initial claim to know nothing about Colvin’s
      murder upon questioning by the police after the discovery of Colvin’s

                                         12
       body; her attempt to make a deal with the State after her arrest, in
       exchange for her damaging testimony against Guzman; her
       discontentment with Guzman’s association with other female
       acquaintances; her numerous arrests for prostitution; her addiction to
       crack cocaine.

             Guzman also presented the testimony at trial from Carmelo
       Garcia. Garcia testified that Cronin told him she had lied to the police
       about Guzman murdering Colvin.

              After evaluating the State’s $500 payment to Cronin in light of the
       other evidence presented at trial, the Court concludes that the evidence
       of the $500 payment to Cronin was immaterial under Giglio. The Court
       concludes that there was no reasonable likelihood that the false
       testimony regarding the $500 payment to Cronin could have affected the
       court’s judgment as factfinder.

       The Florida Supreme Court affirmed the trial court’s denial of Guzman’s

Giglio claim in a written opinion. Guzman v. State, 941 So. 2d 1045 (Fla. 2006)

(Guzman IV). After identifying the Giglio standard, the court determined that the

evidence was immaterial.11 Id. at 1050–52.

       Guzman timely filed a federal petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 in the District Court for the Middle District of Florida, in which

he raised a number of constitutional claims, including his Brady and Giglio claims.

After briefing by the parties, and without an evidentiary hearing, the District Court

granted Guzman a new trial based upon his Brady and Giglio claims and denied


       11
          The Florida Supreme Court’s statement of reasons in support of its decision will be
discussed in greater detail below.

                                               13
relief on his remaining claims.12 See Guzman, 698 F. Supp. 2d at 1333–35. In

granting habeas relief, the District Court determined that the Florida Supreme

Court had correctly identified Brady and Giglio as providing the standard for

adjudication of Guzman’s claims. Id. But after carefully reviewing the factual

record developed in the state court proceedings, both at trial and in postconviction,

the District Court found that the false testimony was material under both Brady and

Giglio. Id. Further, the court found that Guzman had shown the testimony was not

harmless beyond a reasonable doubt and that it had a substantial injurious effect in

determining the trial court’s verdict. Id. The District Court therefore concluded

that Guzman had shown that the decision of the Florida Supreme Court was

contrary to, or an unreasonable application of, clearly established federal law, as

determined by the United States Supreme Court and was otherwise based on an

unreasonable determination of the facts in light of the evidence presented. Id. at

1333–35.

                              II. STANDARDS OF REVIEW




       12
            The District Court decided Guzman’s claim based exclusively upon the facts which
were developed in the State court proceedings without holding a federal evidentiary hearing.
Like the District Court, our review under 28 U.S.C. § 2254(d)(1) is limited to the record that was
before the State court that adjudicated Guzman’s claim on the merits. See Cullen v. Pinholster,
---U.S.---, ---, 131 S. Ct. 1388, 1398 (2011).

                                               14
      A district court’s grant or denial of a habeas corpus petition is reviewed de

novo. Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). Because Guzman filed

his federal petition after April 24, 1996, this case is governed by 28 U.S.C. § 2254,

as amended by the Anti-Terrorism and Effective Death Act of 1996 (AEDPA).

See Henderson v. Campbell, 353 F.3d 880, 889–90 (11th Cir. 2003). AEDPA

“imposes a highly deferential standard for evaluating state-court rulings” and

“demands that state-court decisions be given the benefit of the doubt.” Renico v.

Lett, ---U.S.---, ---, 130 S. Ct. 1855, 1862 (2010) (quotation marks omitted).

Because Guzman seeks habeas relief under 28 U.S.C. § 2254 based upon claims

that were adjudicated on the merits by the state courts, we are restricted in our

ability to grant relief by § 2254(d). Cave v. Sec’y, Dep’t of Corrs., 638 F.3d 739,

742 (11th Cir. 2011). To grant Guzman’s habeas petition, we must find not only

that Guzman’s constitutional claims are meritorious, but also that the state court’s

resolution of those claims:

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or

             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented
             in the State court proceeding.



                                          15
28 U.S.C. § 2254(d); see also Cave, 638 F.3d at 742–43. The Supreme Court has

recognized that § 2254(d)(1)’s “contrary to” and “unreasonable application”

clauses have independent meaning. Bell v. Cone, 535 U.S. 685, 694, 122 S. Ct.

1843, 1850 (2002).

      A state court’s decision is “contrary to” clearly established Supreme Court

precedent in either of two respects: (1) “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court] cases,” or (2) “if the

state court confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from

[the Supreme Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405–06, 120

S. Ct. 1495, 1519–20 (2000).

      To determine whether a state court decision is an “unreasonable application”

of clearly established federal law, the Supreme Court recently stated:

      The pivotal question is whether the state court’s application of the
      [relevant constitutional] standard was unreasonable . . . . For purposes of
      § 2254(d)(1), an unreasonable application of federal law is different
      from an incorrect application of federal law. A state court must be
      granted a deference and latitude that are not in operation when the case
      involves review under the [relevant constitutional] standard itself.

      A state court’s determination that a claim lacks merit precludes federal
      habeas relief so long as fairminded jurists could disagree” on the
      correctness of the state court’s decision. And as the [Supreme Court] has
      explained, evaluating whether a rule application was unreasonable
      requires considering the rule’s specificity. The more general the rule, the

                                           16
      more leeway courts have in reaching outcomes in case-by-case
      determinations.

Harrington v. Richter, --- U.S. ---, ---, 131 S. Ct. 770, 785–86 (2011) (citation and

quotation marks omitted) (emphasis in original).

      In addition, a state court’s factual determination is entitled to a presumption

of correctness. 28 U.S.C. § 2254(e)(1). The AEDPA’s “statutory presumption of

correctness applies only to findings of fact made by the state court, not to mixed

determinations of law and fact.” Parker v. Head, 244 F.3d 831, 836 (11th Cir.

2001); Hallford v. Culliver, 459 F.3d 1193, 1199 (11th Cir. 2006). A

determination of “materiality” for a Brady violation is a question of law not

entitled to a presumption of correctness. Moon, 285 F.3d at 1310–11.

      Ultimately, before a federal court may grant habeas relief under § 2254(d),

“a state prisoner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington, ---U.S. at ---, 131 S. Ct. at 786–77. In

order to make this determination under § 2254(d),

      a habeas court must determine what arguments or theories supported or,
      as here, could have supported, the state court’s decision; and then it must
      ask whether it is possible fairminded jurists could disagree that those
      arguments or theories are inconsistent with the holding in a prior
      decision of this Court.

                                          17
Id. at 786 (emphasis added). We emphasize, however, that “§ 2254(d) does not

require a state court to give reasons before its decision can be deemed to have been

adjudicated on the merits.” Id. at ---, 131 S. Ct. at 785 (quotation marks omitted).

But where the state courts have taken the time and resources to issue an opinion

explaining their decision, a federal court must consider it and give it deference.13 ”

Id. at ---, 131 S. Ct. at 786–77.

       Finally, a habeas petition will only be granted if the Constitutional violation

at the trial level resulted in “actual prejudice” to the petitioner. Brecht v.

Abrahamson, 507 U.S. 619, 637, 113 S. Ct. 1710, 1722 (1993). The alleged error




       13
            Indeed, since AEDPA became law, federal courts have expressly considered the
reasoning of state courts in determining that a state court’s decision was contrary to, or an
unreasonable application of, clearly established federal law under 28 U.S.C. § 2254(d). See, e.g.,
Porter v. McCullom, --- U.S. ---, ---, 130 S. Ct. 447, 454 (2009) (finding the Florida Supreme
Court’s explicated decision in Porter v. State, 788 So. 2d 917 (2001), was an unreasonable
application of the general Strickland standard, where the state court “either did not consider or
unreasonably discounted the mitigation evidence adduced in the postconviction hearing”); Early
v. Packer, 537 U.S. 3, 8, 123 S. Ct. 362, 365 (2002) (per curiam) (indicating that § 2254 does not
preclude relief if either “the reasoning [or] the result of the state-court decision contradicts [our
cases]”); Williams, 529 U.S. at 407-08, 120 S. Ct. at 1520 (stating application unreasonable
where state court “correctly identifies the governing legal rule but applies it unreasonable to the
facts of a particular prisoner’s case”); Smith, 572 F.3d 1327 (carefully examining Florida
Supreme Court’s written decision which had denied capital habeas petitioner relief on Brady and
Giglio claims, then holding that state court’s rejection of petitioner’s Brady claim was
unreasonable); Ventura v. Atty. Gen., Fla., 419 F.3d 1269, 1281–82 (11th Cir. 2005) (analyzing
a Giglio claim under § 2254(d) and stating “whether the state court reached a conclusion of law
that contradicts one reached by the Supreme Court-requires a careful analysis of the Florida
Supreme Court’s decision”).

                                                 18
must have had a “substantial and injurious effect or influence in determining the

jury’s verdict.” Id. at 637–38, 113 S. Ct. at 1722–33 (quotation marks omitted).

                                      III. DISCUSSION

       We begin by noting that the “clearly established federal law” relevant to

Guzman’s claims was firmly established by United States Supreme Court holdings

long before Guzman’s trial and postconviction proceedings.14 As long ago as

Mooney v. Holohan, 294 U.S. 103, 112, 55 S. Ct. 340, 342 (1935), the Supreme

Court made clear that deliberate deception of a court and jurors by the presentation

of known false evidence is incompatible with “rudimentary demands of justice.”

In Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct. 1173, 1177 (1959), the Supreme

Court explained, “[t]he same result obtains when the State, although not soliciting

false evidence, allows it to go uncorrected when it appears.” Thereafter, Brady v.

Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97 (1963), held that “the

suppression by the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.” “When the

‘reliability of a given witness may well be determinative of guilt or innocence,’

       14
           The phrase “clearly established Federal law” in §2254(d)(1) encompasses only the
holdings of the United States Supreme Court “as of the time of the relevant state-court decision.”
Williams, 529 U.S. at 412, 120 S. Ct. at 1523; see also Schwab v. Crosby, 451 F.3d 1308, 1324
(11th Cir. 2006).

                                               19
nondisclosure of evidence affecting credibility falls within this general rule.”15

Giglio, 405 U.S. at 154, 92 S. Ct. at 766 (citing Napue, 360 U.S. at 269, 79 S. Ct.

at 1177). But we do not “automatically require a new trial whenever a combing of

the prosecutors’ files after the trial has disclosed evidence possibly useful to the

defense but not likely to have changed the verdict.” Id. (quotation mark omitted).

“A finding of materiality of the evidence is required under Brady.” Id.

       Guzman claims that there was both a Giglio violation and a Brady violation

at his trial. Although the two claims are related, each claim is different and has its

“own standard for determining whether the undisclosed evidence [was] material.”

Smith, 572 F.3d at 1333– 34. As noted above, we only decide Guzman’s Giglio

claim in this opinion.

       To establish a Giglio claim, a habeas petitioner must prove: “(1) the

prosecutor knowingly used perjured testimony or failed to correct what he

subsequently learned was false testimony; and (2) such use was material, i.e., that

there is any reasonable likelihood that the false testimony could . . . have affected

the judgment.” Ford v. Hall, 546 F.3d 1326, 1332 (11th Cir. 2008) (quotation

marks omitted). For Giglio violations, the defendant is entitled to a new trial “if

       15
          In 1976, the Supreme Court clearly established that “a defendant need not request
favorable evidence from the State to be entitled to it.” Smith v. Sec’y Dept. Corrs., 572 F.3d
1327, 1333 -1334 (11th Cir. 2009) (citing United States v. Agurs, 427 U.S. 97, 103–07, 96 S. Ct.
2392, 2397–99 (1976).

                                               20
there is any reasonable likelihood that the false testimony could have affected the

judgment of the jury.”16 Agurs, 427 U.S. at 103, 96 S. Ct. at 2397. “The could

have standard requires a new trial unless the prosecution persuades the court that

the false testimony was harmless beyond a reasonable doubt.” Smith, 572 F.3d at

1333–34. Giglio’s materiality standard is “more defense-friendly” than Brady’s.

Hammond v. Hall, 586 F.3d 1289, 1306 n.4 (11th Cir. 2009).

       By comparison, in Guzman’s case, the Florida Supreme Court stated the

Giglio test as follows: “[t]o establish a Giglio violation, it must be shown that: (1)

the testimony given was false; (2) the prosecutor knew the testimony was false;

and (3) the statement was material.” Guzman IV, 941 So. 2d at 1050 (citations

omitted). This formulation of the Giglio test is substantially the same as ours,

except we combine the state court’s first and second component into our first



       16
          Although Giglio’s materiality standard is stated in general terms and the Florida
Supreme Court correctly identified the standard, that does not mean its “application was
reasonable.” Panetti, 551 U.S. at 953, 127 S. Ct. at 2858. As the Supreme Court has explained
with respect to § 2254(d)’s unreasonable application prong:

       AEDPA does not require state and federal courts to wait for some nearly identical
       factual pattern before a legal rule must be applied. Nor does AEDPA prohibit a
       federal court from finding an application of a principle unreasonable when it
       involves a set of facts different from those of the case in which the principle was
       announced. The statute recognizes, to the contrary, that even a general standard may
       be applied in an unreasonable manner.


Id. at 953, 127 S. Ct. at 2858 (citations and quotation marks omitted).

                                                21
prong. Because the Florida Supreme Court correctly identified the governing legal

principle from the Supreme Court’s decisions and we have not identified a

Supreme Court case with materially indistinguishable facts, we must determine

whether the state court unreasonably applied it to Guzman’s facts. Bell, 535 U.S.

at 694, 122 S. Ct. at 1850.

      The Florida Supreme Court held that “[t]he first two prongs of the Giglio

test are satisfied in this case.” Guzman III, 868 So. 2d at 505; Guzman IV, 941 So.

2d at 1050. The Florida Supreme Court explained its conclusion:

      Both Cronin and [Detective Sylvester] testified falsely at trial that Cronin
      received no benefit for her testimony against Guzman other than being
      taken to a motel rather than jail when she was arrested. In fact, the State
      paid Cronin $500, a significant sum to an admitted crack cocaine addict
      and prostitute. The knowledge prong is satisfied because the knowledge
      of the detective who paid the reward money to Cronin isimputed to the prosecutor who trie

Guzman III, 868 So. 2d at 505 (citations omitted). We agree with the Florida

Supreme Court’s conclusions with respect to Giglio’s first two prongs. Here, the

record fully supports that Cronin and Detective Sylvester testified falsely at

Guzman’s trial that Cronin received no benefit other than being taken to a motel

and not arrested, yet Cronin was in fact paid a $500 reward. Although Detective

Sylvester testified at the postconviction hearing that she could not recall if she

disclosed to the trial prosecutor that she had paid Cronin a $500 reward,



                                          22
Sylvester’s knowledge of this evidence was imputed to the prosecutor. See Kyles

v. Whitley, 514 U.S. 419, 437–38, 115 S. Ct. 1555, 1567–68 (1995) (holding that a

“prosecutor has a duty to learn of any favorable evidence known to the others

acting on the government’s behalf in the case, including the police. But whether

the prosecutor succeeds or fails in meeting this obligation . . . the prosecution’s

responsibility for failing to disclose known, favorable evidence . . . is

inescapable.”).

      However, after carefully reviewing the transcripts from Guzman’s trial and

evidentiary hearing and the trial court’s orders, we hold that the Florida Supreme

Court’s materiality determination was more than just incorrect—it was an

objectively unreasonable application of clearly established Supreme Court

precedent. The state trial court initially found that “there was [not] a reasonable

probability that the false evidence would put the whole case in such a different

light as to undermine confidence in the verdict.” On appeal, the Florida Supreme

Court found that its precedent with respect to Brady and Giglio “lacked clarity,”

which resulted in “some confusion and merging of the Giglio and Brady

materiality standards.” Guzman, 868 So. 2d at 506. The Florida Supreme Court

then clarified the two standards and remanded the case to the trial court for

reconsideration of Giglio’s materiality standard, which it clarified as, “whether


                                          23
there is any reasonable likelihood that the false testimony could have affected the

court’s judgment as the factfinder in this case.” Id.

      On remand, the trial court found that the State’s $500 payment to Cronin

was immaterial under Giglio. As noted above, the trial court “determin[ed] that

there [was] no reasonable likelihood that the false testimony could have affected

the judgment of the [c]ourt and that the State had met its burden of showing that

the false evidence was “harmless beyond a reasonable doubt.” The Florida

Supreme Court affirmed, reasoning as follows:

             The circuit judge denied Guzman’s claim on the grounds that the
      false testimony was not material. To affirm this determination, we have
      to conclude that there is no reasonable possibility that the false testimony
      of Cronin and Detective Sylvester regarding the $500 reward affected the
      verdict. That standard has been met here. For the reasons relied upon by
      the trial court, we conclude that the State has established beyond a
      reasonable doubt that the false testimony of the witnesses had no effect
      on the verdict.

             The trial court found Cronin’s credibility as a witness was amply
      impeached and that Cronin’s testimony incriminating Guzman was
      independently corroborated and supported at trial. Our own de novo
      review of the record supports these conclusions. Indeed, impeachment
      of Cronin was substantial. She testified about her crack cocaine
      addiction, numerous arrests for prostitution, and agreement to testify
      against Guzman in exchange for a lesser charge on prostitution. She also
      acknowledged that she told witness Garcia that Guzman had not killed
      anyone but that she had lied to the police in accusing Guzman because
      she had been arrested and that she was angry with Guzman over his
      relations with other women. The judge also received evidence that the
      State had paid for a motel room and meals for Cronin. [FN3] In light of

                                          24
      this ample impeachment, the circuit judge was justified in concluding
      that Cronin[’s] and Detective Sylvester’s false testimony regarding the
      $500 reward was of “limited significance” and “merely cumulative and
      immaterial.” We agree with this conclusion. The addition of the truthful
      testimony about the $500 reward would not have made a material
      difference in Cronin’s credibility to the finder of fact.

             FN3. Notably, during the evidentiary hearing on the initial
             postconviction motion, Guzman’s defense counsel revealed
             that, prior to trial, Guzman made him aware of allegations
             that Cronin had received the $500. Defense counsel chose
             not to pursue discovery or questioning at trial regarding the
             allegations.

Guzman IV, 941 So. 2d at 1050–52 (footnote omitted).

      Like the District Court, we fully recognize that Cronin was impeached

during her trial testimony by defense counsel. See Guzman, 698 F. Supp. 2d at

1331–32. But even taking this impeachment evidence into account, it was

objectively unreasonable for the state court to conclude that Cronin’s impeachment

was so complete that “there is no reasonable possibility that the false testimony

regarding the $500 reward could have affected the judgment of the factfinder.”

Guzman IV, 941 So. 2d at 1051.

      As the Florida Supreme Court observed, a payment of $500 is a significant

sum to an admitted crack addict. Guzman III, 868 So. 2d at 505; see also Guzman

IV, 941 So. 2d at 1056 (Anstead, J., dissenting). We agree with the District




                                          25
Court’s conclusion that the $500 payment would have provided “substantial and

specific evidence of Ms. Cronin’s motivation to lie against [Guzman]:”

      The $500 payment was more than just another avenue of impeachment
      against an already discredited witness. The fact that the lead detective
      and the lead witness twice denied the existence of the payment is at least
      a tacit admission that it was perceived to have relevance to a reasonable
      fact finder viewing the credibility of this witness.

Guzman, 698 F. Supp. 2d at 1332. The state court’s conclusion to the contrary is

objectively unreasonable for several reasons.

      First, we are mindful that the Florida Supreme Court’s materiality

determination also relied upon a finding that Cronin’s testimony regarding

Guzman’s guilt was independently corroborated and supported by other evidence.

See Guzman IV, 941 So. 2d at 1051. In support, the Florida Supreme Court relied

upon the following:

      [i]n particular, the testimony of both Dr. Steiner and Rogers supports the
      circuit judge’s finding. Dr. Steiner, the medical examiner, supported
      Cronin’s testimony at trial by testifying that the samurai sword and the
      survival knife could have caused the victim’s injuries. Rogers, the
      jailhouse witness who shared a cell with Guzman, testified that Guzman
      admitted committing the crime. It is also undisputed that, shortly after
      the murder, Guzman sold the victim’s ring to Leroy Gadson, a known
      drug dealer, for drugs and cash. This evidence of Guzman’s guilt, wholly
      independent of Cronin, supports her testimony. In light of this
      independent and corroborating evidence, we conclude that there is no
      reasonable possibility that the false testimony regarding the $500 reward
      could have affected the judgment of the factfinder



                                         26
Id. But we must also consider the cumulative effect of the false evidence for the

purposes of materiality. Kyles, 514 U.S. at 436–7 n.10, 115 S. Ct. at 1567 n.10;

Smith, 572 F.3d at 1334. “Considering the undisclosed evidence cumulatively

means adding up the force of it all and weighing it against the totality of the

evidence that was introduced at the trial.” Id. (emphasis added). Thus, we must

also consider the fact that Rogers was a seven-time convicted felon and recanted

before trial, providing an affidavit under oath on August 26, 1992, stating that

Guzman “had never confessed to me about the case.” Significantly, Rogers was

aware of and had access to Guzman’s court records about the case in his cell.

Also, as explained above, Guzman admitted to possessing and selling Colvin’s

ring, but testified he got if from Cronin. Further, although the Florida Supreme

Court viewed the medical examiner’s testimony as important, we must also

consider that “the medical examiner also testified that the victim’s wounds were

‘consistent with any knife three to four inches at least in length or knife-like

object’ and that he was unable to identify the ‘exact weapon that may have

inflicted a particular wound.’” See Guzman, 698 F. Supp. 2d at 1335.

       Additionally, although the degree to which Cronin may have been

impeached at trial is relevant to the materiality inquiry, we emphasize “the effect of

these other means of impeachment was not, however, to render” evidence of


                                          27
Cronin’s reward and perjury cumulative.17 See Ventura, 419 F.3d at 1291 n.9;

United States v. Sanfilippo, 564 F.2d 176, 178 (5th Cir. 1977) (“The fact that the

history of a witness shows that he might be dishonest does not render cumulative

evidence that the prosecution promised immunity for testimony. A jury may very

well give great weight to a precise reason to doubt credibility when the witness has

been shown to be the kind of person who might perjure himself.”);18 see also

Brown v. Wainwright, 785 F.2d 1457 (11th Cir. 1986).

       Second, the Florida Supreme Court’s materiality determination unreasonably

discounted not only the fact that Cronin was the State’s key witness in the case, but

also the fact that her credibility was critical to the State’s case against Guzman.

One need only read the Florida Supreme Court’s assessment of the evidence in

Guzman’s direct appeal opinion, as set forth above, supra at 5–6, to confirm that

Cronin’s testimony was critical to the State’s case. Guzman II, 721 So. 2d at


       17
           In Ventura, this Court denied a habeas petitioner’s Giglio claim after finding the state
court’s rejection of that claim was not contrary to, or an unreasonable application of, clearly
established federal law. 419 F.3d at 1269. More specifically, Ventura determined that the state
court’s conclusion that Ventura’s Giglio claim was not material was not “‘objectively
unreasonable’ in light of the extensive and powerful corroborating evidence introduced and the
substantial impeachment” of the witness. Id. at 1286. In so doing, Ventura expressly recognized
the context-specific nature of Giglio claims. Id. Because Guzman’s case lacks “extensive and
powerful corroborating” evidence as demonstrated throughout this opinion, the context in
Guzman’s case is radically different from Ventura.
       18
           In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down before
the close of business on September 30, 1981.

                                                28
1157–58. Most importantly, Cronin’s trial testimony was especially significant

because it directly contradicted Guzman’s trial testimony in a manner that can only

be considered material to the question of Guzman’s guilt by fair minded jurists.

Guzman testified on his own behalf and denied his participation in any respect with

this robbery–murder. Id. at 1157. As set out above, although Guzman admitted

that he possessed and sold Colvin’s ring, he claimed he got it from Cronin.

Cronin’s testimony was inapposite in all material respects. Id.; see also, Guzman,

941 So. 2d at 1056 (Anstead, J., dissenting) (“The bottom line is that Cronin was

the key witness in the case and the credibility of her testimony was critical to the

State’s case against Guzman.”). But the state courts failed to consider the

reasonable likelihood that an objective factfinder could have reasonably

disbelieved Cronin’s testimony because of the $500 reward and because her prior

statements were quite different from what she said at trial, and instead, given

sufficient credence to Guzman’s testimony to have affected the judgment of the

factfinder. Moreover, the critical nature of Cronin’s testimony is underscored by

the simple fact that the State’s case connecting Guzman to Colvin’s murder was

mostly testimonial.

      Furthermore, while the record is not clear about exactly when Cronin learned

about the reward, the record is clear that on August 12, 1991, Cronin told


                                          29
law–enforcement that she did not have any information about Colvin’s murder.

The record is also clear that the reward was published in the newspaper on August

16, 1991 and that Cronin’s story changed after notice of the reward was

published.19 Cronin first implicated Guzman as the perpetrator of Colvin’s murder

on November 23-24, 1991. And it is equally clear that Detective Sylvester

deposited the reward money into Cronin’s inmate account on January 3, 1992, just

days before Cronin testified before the grand jury.

       Given these indisputable facts, Guzman’s defense attorney could have

argued to the factfinder that Cronin was motivated to change her story and first

implicated Guzman in November 1991 for the reward money. Further, Guzman’s

counsel could have argued that the timing of the Detective Sylvester’s deposit of

the reward money into Cronin’s inmate account, occurring just a few days before

Cronin’s grand jury testimony, was an incentive for Cronin to testify favorably for

the State against Guzman. Moreover, Guzman was denied a fair opportunity to

impeach Cronin regarding not only the fact she was paid a reward, but the timing

of the offer and payment of the reward, which could have supported an argument


       19
           Cronin was interviewed by Detective Sylvester at the Imperial Motor Lodge on
August 12, 1991, and did not implicate Guzman. On August 16, 1991, the State published in
two local newspapers a reward offer of $500 for information about Colvin’s case. During the
evidentiary hearing, Detective Sylvester testified that she could not recall if Cronin knew about
the $500 reward at the time of her November 23–24, 1991 statement.

                                                30
that Cronin’s changed statement and grand jury testimony were motivated by the

reward.

      Third, although the Florida Supreme Court acknowledged that both Cronin

and Detective Sylvester lied about the $500 reward during trial, the court either did

not consider or unreasonably discounted the import of the fact that both Cronin and

Sylvester testified falsely. Cf. Porter v. McCullom, 130 S. Ct. 447, 454 (2009)

(finding the Florida Supreme Court’s decision, in the context of an ineffective

assistance of counsel claim, was an unreasonable application of the general

Strickland standard, where the state court “either did not consider or unreasonably

discounted the mitigation evidence adduced in the postconviction hearing”). In

this regard, we agree with the dissent of Justice Anstead, when he stated:

      a rational and objective factfinder would not only have considered the
      fact that Cronin, the most important witness for the State, was paid for
      her testimony, but would also have considered the fact that both this
      crucial witness and the lead detective in the case perjured themselves
      when they denied under oath that any compensation was paid to Cronin.
      And, critically, it would have been of especial concern to the factfinder
      that this crucial State witness had previously and repeatedly denied any
      knowledge of the case and only implicated the defendant after the State
      offered compensation to her.

Guzman, 941 So. 2d at 1056 (Anstead, J., dissenting). While the state court

considered the failure to disclose the $500 reward as to Cronin’s testimony, neither

the trial court on remand, nor the Florida Supreme Court on review, addressed

                                         31
“the impact of the inability to impeach Detective Sylvester concerning her denial

that any payment had been provided to Ms. Cronin.” Guzman, 698 F. Supp. 2d at

1332. Guzman’s “counsel was never given the opportunity to impeach the

detective concerning her false testimony with regard to the payment, or to impeach

her regarding her having permitted the key witness to give false testimony under

oath before the court in the trial proceeding.” Id.

       The state courts’ decisions were objectively unreasonable because they all

but ignored the importance of Detective Sylvester’s testimony and what defense

counsel could have done with this impeachment evidence. In determining the

impact of the State’s action in suppressing favorable evidence, courts should

consider how the defense’s knowledge of the withheld information would have

impacted not just the evidence presented at trial, but also the strategies, tactics, and

defenses that the defense could have developed and presented to the trier of fact.20

Because Detective Sylvester was the lead detective, her impeachment would have

       20
            See Kyles, 514 U.S. at 442 n.13, 115 S. Ct. at 1569 n.13 (“The defense could have
further underscored the possibility that Beanie was Dye’s killer through cross-examination of the
police on their failure to direct any investigation against Beanie.); id. at 446, 115 S. Ct. at
1571–72 (“Even if Kyles’s lawyer had followed the more conservative course of leaving Beanie
off the stand, though, the defense could have examined the police to good effect on their
knowledge of Beanie’s statements and so have attacked the reliability of the investigation in
failing even to consider Beanie’s possible guilt and in tolerating (if not countenancing) serious
possibilities that incriminating evidence had been planted.); id. at 447, 115 S. Ct. at 1572 (“By
demonstrating the detectives’ knowledge of Beanie’s affirmatively self-incriminating statements,
the defense could have laid the foundation for a vigorous argument that the police had been
guilty of negligence.”).

                                               32
“impugned not only her veracity but the character of the entire investigation.”

Guzman, 698 F. Supp. 2d at 1332. This would have been consistent with

Guzman’s testimony that he was not involved in the offense and evidence of other

viable suspects.21

       Detective Sylvester testified about the thoroughness of the state’s

investigation, her contact with important witnesses in the case (including Rogers

and Cronin), her search of Guzman’s jail cell,22 and her decision to focus the

investigation exclusively on Guzman after Cronin implicated him in late November

1991. For example, during the first four months of investigating Colvin’s

homicide—from August 12, 1991 when his body was discovered until late


       21
             At Guzman’s trial both State and defense witnesses testified to facts which implicated
persons other than Guzman in Colvin’s murder. For example, state witness James Yarborough,
an employee of the Imperial Hotel, testified that he broke up an altercation between Colvin and
another hotel guest named James (not Guzman) in Colvin’s hotel room. In that incident, James
entered Colvin’s room with an open knife and Colvin pulled his sword. Detective Sylvester
testified that she obtained information during her investigation that persons named Holt or
Moore also had an altercation with Colvin in his hotel room in which a knife was involved.
Detective Sylvester also testified on August 12, 1991, the date Colvin’s body was found and the
police initiated their investigation, Curtis Wallace was at the Imperial Hotel. On that date,
before the police released information that Colvin’s ring was missing, Wallace told the police
that if a ring is missing, he probably knew who committed the crime.
       22
            Detective Sylvester testified that Rogers contacted her from the jail and indicated that
he was Guzman’s cell mate and had information to provide against Guzman. After interviewing
Rogers, Sylvester obtained and executed a search warrant for Guzman’s jail cell where she found
amongst Guzman’s belongings a corner of an envelope containing Rogers’ mother’s return
mailing address. This evidence later became important during Rogers’ testimony, in which he
testified that Guzman confessed to him, to support his explanation for why he signed a sworn
affidavit that Guzman never confessed to him—that Guzman knew where Rogers’ mother lived
and could get to his family if he testified against him.

                                                33
November 1991 when Cronin first implicated Guzman—Detective Sylvester

testified that law-enforcement “continued to follow-up on any information that

came in.” Further, during this time period, Detective Sylvester affirmed that the

police had not “focused on Guzman as the sole suspect to the exclusion of

everyone else.” According to Detective Sylvester, she pursued “all leads” and

interviewed “all possible witnesses” between early August and November 1991.

      But Detective Sylvester denied that she was “able to develop any substantive

evidence against anyone that would give [her] cause to arrest anyone” before

Cronin provided her statement against Guzman. This testimony from Detective

Sylvester undermined Guzman’s alternate suspect theory of defense.

For this reason, too, Detective Sylvester’s testimony and her credibility was

important to the State’s case. Indeed, during the evidentiary hearing in the state

habeas proceeding, Guzman’s trial attorney affirmed that he would have used the

payment of $500 to Martha Cronin to impeach Detective Sylvester. Given these

facts, the state court’s failure to consider the impact of the undisclosed evidence as

to Detective Sylvester was objectively unreasonable.

      Our conclusion that the state court’s materiality determination was

objectively unreasonable is buttressed by the fact that the state’s evidence

connecting Guzman to the crime was circumstantial and far from overwhelming.


                                          34
There were no eyewitnesses or unbiased observers who testified as to the murder-

robbery. Guzman never confessed to law-enforcement. Both witnesses who

testified that Guzman had confessed, Cronin and Rogers, recanted their testimony

at one time or another prior to trial. There was no blood or fingerprints on the

sword recovered from Colvin’s room. As previously noted, the medical examiner

was uncertain about whether the sword or Guzman’s knife were the actual murder

weapons; thus, the State did not prove that either Guzman’s knife or the sword was

the murder weapon. As a result, Cronin’s and Detective Sylvester’s testimony was

the crux of the State’s case again Guzman, and it was thus objectively

unreasonable to discount the effect of bias on that crucial body of evidence under

the totality of circumstances in this case.

      We also find it significant that Guzman not only testified on his own behalf

at trial, but also presented witnesses and otherwise challenged the State’s evidence.

For example, Guzman presented the testimony of Carmelo Garcia, who testified

that Cronin had told him that she had lied to law enforcement regarding Guzman’s

involvement because she wanted to avoid being arrested for an outstanding

warrant. Moreover, these facts are relevant because the materiality test for Brady

violations, of which Gilglio is an aggravated species, see Hammond, 586 F.3d at

1306–07, is not a sufficiency of the evidence test. See Kyles, 514 U.S. at 425, 115


                                              35
S. Ct. at 1566; see also, Smith, 572 F.3d at 1347 (stating, in the context of a Brady

materiality analysis, “the standard that is applied is not one of sufficiency of

evidence to convict).” In Kyles, the Supreme Court explained:

      A defendant need not demonstrate that after discounting the inculpatory
      evidence in light of the undisclosed evidence, there would not have been
      enough left to convict. The possibility of an acquittal on a criminal
      charge does not imply an insufficient evidentiary basis to convict. One
      does not show a Brady violation by demonstrating that some of the
      inculpatory evidence should have been excluded, but by showing that the
      favorable evidence could reasonably be taken to put the whole case in
      such a different light as to undermine confidence in the verdict.

514 U.S. at 434–35, 115 S. Ct. at 12566. Thus, even assuming the state court

could have diminished the significance of Cronin’s testimony to oblivion (which it

could not have reasonably done for the reasons described above), the fact that there

may have been sufficient evidence to convict is not the relevant materiality

question.

      Moreover, we have carefully reviewed the entire record, examined the state

court’s arguments and theories in support of its decision, and afforded the state

court every benefit of the doubt. Given all of these facts, we hold it was

objectively unreasonable for the Florida Supreme Court to conclude that there was

not any reasonable likelihood that the $500 reward and Cronin’s and Detective

Sylvester’s perjury could not have affected the outcome in this case. We find



                                          36
“there is no possibility that fairminded jurists could disagree that the state court’s

decision” was an unreasonable application of United States Supreme Court’s

precedents regarding the knowing presentation of false evidence. See Harrington, -

--U.S. at ---, 131 S. Ct. at 786.

       Having found the state court’s decision was an unreasonable application of

clearly established federal law, we further find that Guzman’s claim is meritorious

for all the reasons discussed above. But this does not end our inquiry. We must

next consider whether Guzman’s Giglio claim had a substantial and injurious effect

on the outcome of his trial. See Brecht, 507 U.S. at 637–38, 113 S. Ct. at 1721–22

(directing habeas courts to determine whether constitutional errors at trial “had

substantial and injurious effect or influence in determining the jury’s verdict”)

(quoting Kotteakos v. United States, 328 U.S. 750, 776, 66 S. Ct. 1239, 1253

(1946)). Errors are harmless where there is significant corroborating evidence,

Mason v. Allen, 605 F.3d 1114, 1121–24 (11th Cir. 2010); Grossman v.

McDonough, 466 F.3d 1325, 1337–40 (11th Cir. 2006), or where evidence of guilt

is overwhelming. Prevatte v. French, 547 F.3d 1300, 1305–1306 (11th Cir. 2008).

       Errors are harmful, however, when there are “significant weaknesses in the

State’s case against the defendant.” Id. at 1306 (citation omitted). One such

weakness is where the trial boils down to a swearing match between the


                                           37
petitioner’s and State’s witnesses. See Hill v. Turpin, 135 F.3d 1411, 1416–18

(11th Cir. 1998). In the same vein, the petitioner is prejudiced when the State

procures its key witness by violating the petitioner’s rights. See Delguidice v.

Singletary, 84 F.3d 1359, 1360–64 (11th Cir. 1996) (granting the writ where the

State’s rebuttal witness, a psychiatrist, interviewed the defendant without adequate

notice to defense counsel, and where that evidence was the State’s only evidence

against the petitioner’s convincing insanity defense). As we have previously

demonstrated, there were significant weaknesses in the State’s case against

Guzman and the trial boiled down essentially a credibility contest between Guzman

on the one side, and Cronin and Sylvester on the other side, but the State failed to

correct materially false testimony of Cronin and Sylvester. After considering the

entire record in this case, we cannot say with fair assurance that the outcome of

Guzman’s trial was not swayed by the Giglio error. But even assuming, arguendo,

the evidence was more evenly balanced regarding the harmlessness of the error,

our “grave doubt” about the harmlessness of the error based upon the record

compels us to rule in Guzman’s favor. See O’Neal v. McAninch, 513 U.S. 432,

435–37, 115 S. Ct. 992, 994–95 (1995). As a result, Guzman is entitled to a habeas




                                         38
relief, in this case a new trial, on his Giglio claim. Therefore, we affirm the

District Court’s Order granting Guzman a new trial on his Giglio claim.23

AFFIRMED.




       23
          As noted earlier, we expressly decide Guzman’s case on his Giglio claim without
expressing any opinion regarding the reasonableness of the state court’s decision with respect to
his Brady claim.

                                               39